MEMORANDUM **
Jose Angel Ruben Rodriguez-Oropeza and Claudia Leticia Betancourt de Rodri*566guez seek review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion by denying the motion to reopen, because the BIA considered the evidence the petitioners submitted and acted within its broad discretion in determining that the evidence was insufficient to establish prima facie eligibility for cancellation of removal. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.